United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20697
                         Summary Calendar


                          LORETHA KANIDA,

                       Plaintiff-Appellant,

                              versus

                GULF COAST MEDICAL PERSONNEL, LP;
                        NURSEFINDERS, INC.,

                       Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-1770
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Loretha Kanida filed the instant suit to seek redress for,

inter alia, retaliation in violation of the Fair Labor Standards

Act (FLSA) and failure to pay overtime.     A jury found in favor of

the defendants, and that judgment was affirmed in a different

appeal.   See Kanida v. Gulf Coast Medical Pers., LP, 363 F.3d 568,

572 (5th Cir. 2004).

     The instant appeal concerns the district court’s denial of

Kanida’s FED. R. CIV. P. 60(b) motion for relief from judgment. This


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 03-20697
                                       -2-

motion was based on the recent rediscovery of a cassette tape that

Kanida’s attorney     lost    within          her   office.    Kanida    argued      in

pertinent part that she was entitled to relief based on excusable

neglect and because admission of the tape would have changed the

outcome of trial.     The district court determined that the motion

was both untimely and substantively unavailing. Kanida argues that

the   district   court     abused       its    discretion     in    reaching      these

conclusions.

      Kanida’s   arguments        are     unavailing.         In     light   of    the

circumstances presented, the district court did not abuse its

discretion in concluding that her motion was not filed within a

reasonable time.     See First RepublicBank v. Norglass, Inc., 958
F.2d 117, 119 (5th Cir. 1992).

      The district court also did not abuse its discretion in

determining that Kanida’s substantive claims lacked merit.                         The

carelessness of Kanida’s attorney does not constitute excusable

neglect for FED. R. CIV. P. 60(b)(1) purposes.                     See Lavespere v.

Niagra Machine & Tool Works, Inc., 910 F.2d 167, 173 (5th Cir.

1990), abrogated on other grounds by Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994) (en banc); United States v. One

1978 Piper Navajo PA-31, Aircraft, 748 F.2d 316, 318-19 (5th Cir.

1984).    Kanida    also    has     not    shown     exceptional      circumstances

sufficient to merit relief under FED. R. CIV. P. 60(b)(6).                   See Hess

v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002).                      We decline to

consider Kanida’s claim of fraud under FED. R. CIV. P. 60(b)(3)
                            No. 03-20697
                                 -3-

because this claim was not presented to the district court.          See

Fackelman v. Bell, 564 F.2d 734, 736 n.1 (5th Cir. 1977).

     Kanida has not shown that the district court abused its

discretion   in   denying   her   FED.   R.   CIV.   P.   60(b)   motion.

Accordingly, the judgment of the district court is AFFIRMED.